

116 HR 5554 IH: Clean Federal Fleet Act of 2020
U.S. House of Representatives
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5554IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2020Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Energy Policy Act of 1992 to ensure that vehicles in Federal fleets comply with
			 certain low greenhouse gas emission standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Federal Fleet Act of 2020. 2.Federal fleet emission requirements (a)In generalSection 303(f) of the Energy Policy Act of 1992 (42 U.S.C. 13212(f)) is amended—
 (1)in paragraph (1), by— (A)striking subparagraph (A) and inserting the following new subparagraph:
						
 (A)Covered Federal entityThe term covered Federal entity means any entity that owns, operates, leases, or otherwise controls or is assigned a Federal fleet (as such term is defined in subsection (b)(3)).;
 (B)striking subparagraph (C); (C)redesignating subparagraph (B) as subparagraph (C); and
 (D)inserting after subparagraph (A) the following new subparagraph:  (B)Low greenhouse gas emitting vehicleThe term low greenhouse gas emitting vehicle means a light duty or medium duty vehicle that meets, at a minimum—
 (i)if a model year 2012 through 2016 vehicle, the requirements of the greenhouse gas emission standards for such vehicle that were published in the Federal Register by the Environmental Protection Agency and the Department of Transportation on May 7, 2010, in the final rule titled Light Duty Vehicle Greenhouse Gas Emission Standards and Corporate Average Fuel Economy Standards (75 Fed. Reg. 25324); or
 (ii)if a model year 2017 or later vehicle, the requirements of the greenhouse gas emission standards for such vehicle that were published in the Federal Register by the Environmental Protection Agency and the Department of Transportation on October 15, 2012, in the final rule titled 2017 and Later Model Year Light-Duty Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy Standards (77 Fed. Reg. 62624).
								; and
 (2)in paragraph (2)— (A)in subparagraph (A), by striking Federal agency and inserting covered Federal entity;
 (B)in subparagraph (B), by striking agency each place it appears and inserting covered Federal entity; and (C)by striking subparagraph (C).
 (b)GuidanceNot later than 30 days after the date of the enactment of this section, the Administrator of the Environmental Protection Agency shall—
 (1)issue guidance identifying the makes and model numbers of vehicles that are low greenhouse gas emitting vehicles, as required by section 303(f)(3)(A) of the Energy Policy Act of 1992 (42 U.S.C. 13212(f)(3)(A)); and
 (2)in issuing such guidance, utilize the definition of low greenhouse gas emitting vehicle in section 303(f)(1)(B) of such Act (42 U.S.C. 13212(f)(1)(B)), as amended by subsection (a). (c)Effect on acquisitionsThe amendments in subsection (a) shall apply with respect to acquisitions made after the date on which guidance is issued pursuant to subsection (b).
			